

Exhibit 10.11


AGREEMENT FOR PURCHASE AND SALE OF REAL PROPERTY
CVS PHARMACY: NEW CASTLE, PENNSYLVANIA


THIS AGREEMENT (“Agreement”) is made and entered into as of the Effective Date
by and between ARC CVNCTPA001, LLC, a Delaware limited liability company
(“Buyer”), and 1803 WILMINGTON ROAD COMPANY, LLC, a Pennsylvania limited
liability company (“Seller”).
In consideration of the mutual promises set forth herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:
1.Terms and Definitions. The terms listed below shall have the respective
meaning given them as set forth adjacent to each term.
(a)     “Broker” shall mean Scott Sandelin of Marcus & Millichap, acting as
Seller’s agent.
(b)    “Closing” shall mean the consummation of the transaction contemplated
herein, which shall occur, subject to the extension set forth in Section 10
hereof, on September 28, 2012. The date of Closing is sometimes hereinafter
referred to as the “Closing Date.” Neither party will need to be present at
Closing, it being anticipated that the parties will deliver all Closing
documents and deliverables in escrow to the Escrow Agent (or if both Buyer and
Seller agree, to Buyer’s and/or Seller’s counsel) prior to the date of Closing.
(c)    “Due Diligence Period” shall mean the period beginning upon the Effective
Date and extending until 11:59 PM EST on the date that is twenty five (25) days
thereafter.
(d)     “Earnest Money” shall mean One Hundred Fifty Four Thousand Five Hundred
and NO/100 Dollars ($154,500.00). The Earnest Money shall be delivered to Escrow
Agent within three (3) business days after the Effective Date. The Earnest Money
shall be deposited by Buyer in escrow with Escrow Agent, to be applied as part
payment of the Purchase Price at the time the sale is closed, or disbursed as
agreed upon in accordance with the terms of this Agreement. Seller and Buyer
each shall pay one-half of all reasonable escrow fees charged by Escrow Agent.
(e)     “Effective Date” This Agreement shall be signed by both Seller and
Buyer. The date that is the date of execution and delivery of this Agreement by
both Seller and Buyer shall be the “Effective Date” of this Agreement.
(f)    “Escrow Agent” shall mean Chicago Title Insurance Company, Suite 1325,
1515 Market Street, Philadelphia, PA 19102-1930, Attention: Edwin G. Ditlow,
Telephone: 215-875-4184; Telecopy: 215-732-1203; E-Mail: ditlowE@ctt.com. The
parties agree that the Escrow Agent shall be responsible for (x) organizing the
issuance of the

ARC PSA CVS – New Castle, PA 8/28/2012

--------------------------------------------------------------------------------



Commitment and Title Policy, (y) preparation of the closing statement, and (z)
collections and disbursement of the funds.
(g)    “Guarantor” shall mean CVS CORPORATION.
(h)    “Guaranty” shall mean that certain Guaranty of the Lease dated May 12,
1998 (the “Guaranty”) executed by Guarantor.
(i)    “Lease” shall mean that certain Lease dated as of May 11, 1998 (the
“Lease”) between Seller, as landlord, and White Cross Stores, Inc. No. 14 as
tenant (“Tenant”), as amended.
(j)    “Property” shall mean (1) that certain real property located at 1803
Wilmington Road in New Castle, Pennsylvania, being more particularly described
on Exhibit A, attached hereto and incorporated herein (the “Real Property”)
together with all buildings, facilities and other improvements located thereon
(collectively, the “Improvements”); (1) all right, title and interest of Seller
under the Lease and all security deposits (if any) that Seller is holding
pursuant to the Lease; (1) all right, title and interest of Seller in all
machinery, furniture, equipment and items of personal property of Seller
attached or appurtenant to, located on or used in the ownership, use, operation
or maintenance of the Property or the Improvements (collectively, the
“Personalty”); (1) all right, title and interest of Seller, if any, to any
unpaid award for (1) any taking or condemnation of the Property or any portion
thereof, or (1) any damage to the Property or the Improvements by reason of a
change of grade of any street or highway; (e) all easements, licenses, rights
and appurtenances relating to any of the foregoing; and (f) all right, title and
interest of Seller in and to any warranties, tradenames, logos (including any
federal or state trademark or tradename registrations), or other identifying
name or mark now used in connection with the Real Property and/or the
Improvements, to the extent assignable, but expressly excluding any such
property to the extent owned by Tenant (the “Intangible Property”).
(k)    “Purchase Price” shall mean Three Million One Hundred Twenty Five
Thousand and NO/100 Dollars ($3,125,000.00). The Purchase Price is based on a
capitalization rate of 7.72% and an Annual Net Rent (hereinafter defined) of
$241,278.72 per annum. If the Annual Net Rent on the Closing Date is not the
same, the Purchase Price shall be adjusted accordingly.
(l)    Seller and Buyer’s Notice address
(i)    “Seller’s Notice Address” shall be as follows, except as same may be
changed pursuant to the Notice section herein:
Roger Miller
2601 Biscayne Blvd.
Miami, FL 33137
Tel. No.: (305) 576-6333
Fax No.: (305) 576-3717
Email: rmiller@millergp.com







--------------------------------------------------------------------------------



And to:


Adam Lustig
Bilzin Sumberg Baena Price & Axelrod LLP
1450 Brickell Ave., 23rd Floor
Miami, FL 33131
Tel. No.: (305) 375-6143
Fax.: (305) 351-2235
Email: alustig@bilzin.com


(ii)    “Buyer’s Notice Address” shall be as follows, except as same may be
changed pursuant to the Notice section herein:
Michael Weil
AR Capital, LLC
405 Park Avenue, 15th Floor
New York, NY 10022
Tel. No.: (212) 415-6505
Fax No.: (857) 207-3397
Email: mweil@arlcap.com
And to:
Jesse Galloway
AR Capital, LLC
405 Park Avenue, 15th Floor
New York, NY 10022
Tel. No.: (212) 415-6516
Fax No.: (646) 861-7751
Email: jgalloway@arlcap.com


And Due Diligence Materials (if provided by email) to:


duediligence@arlcap.com
        
With hard copies and/or cds to:


James A. (Jim) Mezzanotte
AR Capital, LLC
202 E Franklin Street
Monroe, NC 28112
Tel. No.: (212) 415-6570
Fax No.: (212) 415-6507
Email: jmezzanotte@arlcap.com





--------------------------------------------------------------------------------



2.    Purchase and Sale of the Property. Subject to the terms of this Agreement,
Seller agrees to sell to Buyer, and Buyer agrees to purchase from Seller, the
Property for the Purchase Price.
3.    Payment of Purchase Price. The Purchase Price to be paid by Buyer to
Seller shall be paid by wire transfer of immediately available funds in the
amount of the Purchase Price plus or minus prorations, credits and adjustments
as provided in Section 4 and elsewhere in this Agreement to Escrow Agent, at the
time of Closing, or as otherwise agreed to between Buyer and Seller.
4.    Proration of Expenses and Payment of Costs and Recording Fees.
(a)    All real estate taxes, rollback taxes, personal property taxes, water and
sewer use charges, and any other charges and assessments constituting a lien on
the Property (collectively “Taxes and Assessments”) due and payable on or before
the Closing Date shall be remitted to the collecting authorities or to the
Escrow Agent by Seller or Tenant prior to or at Closing. At Closing, Buyer shall
receive a credit equal to the amount of Taxes and Assessments which Tenant has
remitted to Seller pursuant to the Lease, and which relate to Taxes and
Assessments due and payable after the Closing Date.
(b)    All rents shall be prorated as of the Closing Date with Buyer being
credited for rent attributable to the day of Closing through and including the
last day of the calendar month in which the Closing Date occurs; provided,
however, if the Closing Date shall occur within ten (10) days of the end of the
month in which Closing occurs, Buyer and Seller agree that Buyer shall be
credited with the following month’s rent at Closing and Seller shall be entitled
to retain any rents received by Seller that are attributable to the month
following the month in which the Closing Date occurs and Buyer agrees to the
extent that it receives any rent attributable to such month which was adjusted
at Closing, it will refund such amount to Seller as soon as reasonably possible.
After Closing, Buyer shall apply all rents collected by Buyer, first to such
tenant’s monthly rental for the month in which the Closing occurred, then rent
for the month in which such rent was paid and, then to arrearages in the order
in which they were due. Seller shall have the right to seek collection of any
rents or other income applicable to any period before the Closing, but shall not
be permitted to file an eviction action against Tenant. Any rent or other income
received by either party after Closing which are owed to the other party shall
be held in trust and promptly remitted to the other party.
(c)    Seller shall pay or be charged with the following costs and expenses in
connection with this transaction which costs shall be referred to as “Seller’s
Closing Costs”:
(i)100% of all Owner’s Title Insurance policy premiums, including search costs
and a survey endorsement, but excluding any other endorsements issued in
connection with such policies other than endorsements that Seller elects to
purchase to cover title issues, if any;


(ii)Transfer taxes and conveyance fees on the sale and transfer of the Property;







--------------------------------------------------------------------------------



(iii) Broker’s commission payments (for both leasing and sales commissions
earned), in accordance with Section 23 of this Agreement;


(iv) All fees relating to the granting, executing and recording of the Deed for
the Property and for any costs incurred in connection with the release of
existing debt, including, but not limited to, prepayment penalty fees and
recording fees for documents providing for the release of the applicable
Property from the existing debt.
 

(d)    Buyer shall pay or be charged with the following costs and expenses in
connection with this transaction, which costs shall be referred to as “Buyer’s
Closing Costs”:
(i)Title Insurance policy premiums for any Loan Policy of Title Insurance in
connection with any loan obtained by Buyer, any endorsements thereto, and any
endorsements issued in connection with the Owner's Title Insurance Policy, other
than endorsements that Seller elects to purchase to cover title issues, if any,
and other than a survey endorsement;


(ii)all costs and expenses in connection with Buyer’s financing, including
appraisal, points, commitment fees and the like and costs for the filing of all
documents necessary to complete such financing and related documentary stamp tax
and intangibles tax; and


(iii)Buyer shall pay for the cost of its own survey, Phase 1 environmental study
and due diligence investigations.


(e)    Each party shall pay its own legal fees incidental to the negotiation,
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby.
5.    Title. At Closing, Seller agrees to convey to Buyer fee simple marketable
title to the Property by special warranty deed, free and clear of all liens,
defects of title, conditions, easements, assessments, restrictions, and
encumbrances except for Permitted Exceptions (as hereinafter defined).
6.    Examination of Property. Seller and Buyer hereby agree as follows:
(a)    Buyer shall order a title commitment (the “Title Commitment”) from Escrow
Agent, a survey and a zoning report for the Property promptly after the date
hereof. All matters shown in the Title Commitment, survey or zoning report
(“Title Matters”) with respect to which Buyer fails to object prior to the
expiration of the Due Diligence Period shall be deemed “Permitted Exceptions”.
However, Permitted Exceptions shall not include any mechanic’s lien or any
monetary lien, or any deeds of trust, mortgage, or other loan documents secured
by the Property (collectively, “Liens”). Seller shall be required to cure or
remove all Liens (by payment, bond deposit or indemnity acceptable to Escrow
Agent). Seller shall have no obligation to cure any Title Matter objected to,
except for Liens, provided Seller notifies Buyer of any objections which Seller
elects not to remove or cure within five (5) business days following receipt of
Buyer’s objections. In the event that Seller refuses to remove or cure any



--------------------------------------------------------------------------------



objections, Buyer shall have the right to terminate this Agreement upon written
notice to Seller given within five (5) business days after receipt of Seller’s
notice, upon which termination the Earnest Money shall be returned to Buyer and
neither party shall have any further obligation hereunder, except as otherwise
expressly set forth herein. If any matter not revealed in the Title Commitment
is discovered by Buyer or by the Escrow Agent and is added to the Title
Commitment by the Escrow Agent at or prior to Closing, Buyer shall have until
the earlier of (i) ten (10) days after the Buyer’s receipt of the updated,
revised Title Commitment showing the new title exception, together with a
legible copy of any such new matter, or (ii) the date of Closing, to provide
Seller with written notice of its objection to any such new title exception (an
“Objection”). If Seller does not remove or cure such Objection prior to the date
of Closing, Buyer may terminate this Agreement, in which case the Earnest Money
shall be returned to Buyer, Seller shall reimburse Buyer for all out of pocket
costs and expenses incurred hereunder and neither party shall have any further
obligation hereunder, except as otherwise expressly set forth herein.
(b)    Within five (5) business days following the Effective Date, Seller shall
provide to Buyer, to the extent not already provided to Buyer, copies of the
following documents and materials pertaining to the Property to the extent
within Seller’s possession or control: (i) a complete copy of all leases
affecting the Property and all amendments thereto and of all material
correspondence relating thereto; (ii) a copy of all surveys and site plans of
the Property, including without limitation any as-built survey obtained or
delivered to tenants of the Property in connection with its construction; (iii)
a copy of all architectural plans and specifications and construction drawings
and contracts for improvements located on the Property; (iv) a copy of Seller’s
title insurance commitments and policies relating to the Property; (v) a copy of
the certificate of occupancy and zoning reports for the Property; and of all
governmental permits/approvals; (vi) a copy of all environmental, engineering
and physical condition reports for the Property; (vii) copies of the Property’s
real estate tax bills for the current and prior two (2) tax years or, if the
Property has been owned by Seller for less than two (2) tax years, for the
period of ownership; (viii) a copy of each tenant sales reports received by
Seller from Tenant for the previous twenty four (24) calendar months or if the
Tenant has been operating for less than twenty-four (24) months, for the period
of operation; (ix) the operating statements of the Property for the twenty four
(24) calendar months immediately preceding the Effective Date or if the Tenant
has been operating for less than twenty-four (24) months, for the period of
operation; (x) all service contracts and insurance policies which affect the
Property, if any; (xi) a copy of all warranties relating to the improvements
constructed on the Property, including without limitation any roof warranties;
and (xii) a written inventory of all items of personal property to be conveyed
to Buyer, if any (the “Due Diligence Materials”). Seller shall deliver any other
documents relating to the Property reasonably requested by Buyer, to the extent
within Seller’s possession or reasonably obtainable by Seller or Seller’s
counsel and not confidential or privileged, within three (3) business days
following such request. Additionally, during the term of this Agreement, Buyer,
its agents and designees, shall have the right to enter the Property for the
purposes of inspecting the Property, conducting soil tests, and making surveys,
mechanical and structural engineering studies, inspecting construction, and
conducting any other investigations and inspections as Buyer may reasonably
require to assess the condition and suitability of the Property; provided,
however, that such activities by or on behalf of Buyer on the Property shall not
damage the Property nor interfere with construction on the Property or the
conduct of business by Tenant under the Lease; and provided further, however,
that Buyer shall indemnify



--------------------------------------------------------------------------------



and hold Seller harmless from and against any and all claims or damages to the
extent resulting from the activities of Buyer on the Property, and Buyer shall
repair any and all damage caused, in whole or in part, by Buyer and return the
Property to its condition prior to such damage, which obligation shall survive
Closing or any termination of this Agreement. Seller shall reasonably cooperate
with the efforts of Buyer and the Buyer’s representatives to inspect the
Property. After the Effective Date, Buyer shall be permitted to speak and meet
with Tenant in connection with Buyer’s due diligence. Upon signing this
Agreement, Seller shall provide Buyer with the name of a contact person(s) for
the purpose of arranging site visits. Buyer shall give Seller reasonable written
notice (which in any event shall not be less than two (2) business days) before
entering the Property, and Seller may have a representative present during any
and all examinations, inspections and/or studies on the Property. Buyer shall
maintain or cause to be maintained a policy of comprehensive general liability
insurance, with a combined single limit of not less than $1,000,000.00 per
occurrence for bodily injury and property damage, insuring Buyer and Seller, as
an additional insured, against any injuries or damages to persons or property
that may result from or are related to: (x) Buyer's or Buyer's representatives'
entry upon the Property; and (y) any investigations or other activities related
thereto which are conducted on the Property. Buyer shall provide Seller with a
certificate of insurance as evidence of such insurance prior to any physical
inspection of the Property. Buyer shall have the unconditional right, for any
reason or no reason, to terminate this Agreement by giving written notice
thereof to Seller prior to the expiration of the Due Diligence Period, in which
event this Agreement shall become null and void, Buyer shall receive a refund of
the Earnest Money, and all rights, liabilities and obligations of the parties
under this Agreement shall expire, except as otherwise expressly set forth
herein.
(c)    Seller has provided the Due Diligence Materials to Buyer without
recourse, representation or warranty and assumes no responsibility for the
accuracy or completeness of any statement or other matter in the Due Diligence
Materials, except as otherwise expressly set forth in this Agreement. Buyer
shall keep all Due Diligence Materials confidential, except for information that
is or becomes generally available to the public. Buyer will not make any
disclosure of the Due Diligence Materials to any parties other than its
partners, investors, lenders, accountants, agents, advisors and attorneys, and
in so doing shall notify each recipient of the confidentiality obligations under
this Section. Upon any termination of this Agreement, Buyer shall promptly
deliver to Seller all Due Diligence Materials and all copies thereof and copies
of all third party reports obtained by Buyer in connection with its due
diligence related to the Property. The obligations in this Section as to
delivery and confidentiality shall survive any termination of this Agreement but
shall not survive the Closing.
(d)    Within two (2) business days following the Effective Date, Seller shall
request an estoppel certificate certified to Buyer, its Lender, successors and
assigns (and simultaneously provide Buyer with a copy of such request). It shall
be a condition of Closing that Seller shall have obtained an estoppel
certificate from Tenant in substantially the form attached hereto as Exhibit F
(the “Tenant Estoppel Certificate”). Seller shall use good faith efforts to
obtain an estoppel certificate from Tenant.
(e)    Seller shall use good faith efforts to obtain an estoppel certificate
from Guarantor in a form reasonably acceptable to Guarantor, but obtaining an
estoppel certificate from Guarantor shall not be a condition to Closing and the
failure to obtain same shall not be a



--------------------------------------------------------------------------------



default by Seller under this Agreement. Seller shall promptly deliver to Buyer
photocopies or pdf files of the executed estoppel certificate[s] when Seller
receives the same.
(f)    Seller shall use good faith efforts to obtain subordination,
non-disturbance and attornment agreement from Tenant in form and substance
reasonably acceptable to Buyer and Buyer’s Lender, if applicable (the “SNDA”),
but obtaining an SNDA shall not be a condition to Closing and the failure to
obtain same shall not be a default by Seller under this Agreement. Buyer shall
be responsible for all costs and expenses in connection with obtaining the SNDA.
(g)    Seller shall use good faith efforts to obtain estoppel certificates with
respect to reciprocal easement agreements as may be reasonably requested by
Buyer.
7.    Risk of Loss/Condemnation. Upon an occurrence of a casualty, condemnation
or taking, Seller shall notify Buyer in writing of same. Until Closing, the risk
of loss or damage to the Property, except as otherwise expressly provided
herein, shall be borne by Seller. In the event all or any portion of the
Property is damaged in any casualty or condemned or taken (or notice of any
condemnation or taking is issued) so that: (a) Tenant has a right of termination
or abatement of rent under the Lease, or (b) with respect to any casualty, if
the cost to repair such casualty would exceed five percent (5%) of the Purchase
Price, or (c) with respect to any condemnation, any Improvements or access to
the Property (on a permanent basis) or more than five percent (5%) of the
Property is (or will be) condemned or taken, then, Buyer may elect to terminate
this Agreement by providing written notice of such termination to Seller within
ten (10) business days after Buyer’s receipt of notice of such condemnation,
taking or damage, upon which termination the Earnest Money shall be returned to
the Buyer and neither party hereto shall have any further rights, obligations or
liabilities under this Agreement, except as otherwise expressly set forth
herein. With respect to any condemnation or taking (of any notice thereof), if
Buyer does not elect to cancel this Agreement as aforesaid, there shall be no
abatement of the Purchase Price and Seller shall assign to Buyer at the Closing
the rights of Seller to the awards, if any, for the condemnation or taking, and
Buyer shall be entitled to receive and keep all such awards. With respect to a
casualty, if Buyer does not elect to terminate this Agreement or does not have
the right to terminate this Agreement as aforesaid, there shall be no abatement
of the Purchase Price and Seller shall assign to Buyer at the Closing the rights
of Seller to the proceeds under Seller’s insurance policies covering such
Property with respect to such damage or destruction (or pay to Buyer any such
proceeds received prior to Closing) and pay to Buyer the amount of any
deductible with respect thereto, and Buyer shall be entitled to receive and keep
any monies received from such insurance policies.
8.    Earnest Money Disbursement. The Earnest Money shall be held by Escrow
Agent, in trust, and disposed of only in accordance with the following
provisions:
(a)    If the Closing occurs, Escrow Agent shall deliver the Earnest Money to,
or upon the instructions of, Seller and Buyer on the Closing Date to be applied
as part payment of the Purchase Price. If for any reason the Closing does not
occur, Escrow Agent shall deliver the Earnest Money to Seller or Buyer only upon
receipt of a written demand therefor from such party, subject to the following
provisions of this clause (a). Subject to the last sentence of this clause (a),
if for any reason the Closing does not occur and either party makes a written
demand (the “Demand”) upon Escrow Agent for payment of the Earnest Money, Escrow
Agent shall give



--------------------------------------------------------------------------------



written notice to the other party of the Demand within one business day after
receipt of the Demand. If Escrow Agent does not receive a written objection from
the other party to the proposed payment within five (5) business days after the
giving of such notice by Escrow Agent, Escrow Agent is hereby authorized to make
the payment set forth in the Demand. If Escrow Agent does receive such written
objection within such period, Escrow Agent shall continue to hold such amount
until otherwise directed by written instructions signed by Seller and Buyer or a
final judgment of a court. Notwithstanding the foregoing provisions of this
clause (a) if Buyer delivers a notice to Escrow Agent stating that Buyer has
terminated this Agreement on or prior to the expiration of the Due Diligence
Period, then Escrow Agent shall immediately return the Earnest Money to Buyer
without the necessity of delivering any notice to, or receiving any notice from
Seller.
(b)    The parties acknowledge that Escrow Agent is acting solely as a
stakeholder at their request and for their convenience, that Escrow Agent shall
not be deemed to be the agent of either of the parties, and that Escrow Agent
shall not be liable to either of the parties for any action or omission on its
part taken or made in good faith, and not in disregard of this Agreement, but
shall be liable for its negligent acts and for any liabilities (including
reasonable attorneys’ fees, expenses and disbursements) incurred by Seller or
Buyer resulting from Escrow Agent’s mistake of law respecting Escrow Agent scope
or nature of its duties. Seller and Buyer shall jointly and severally indemnify
and hold Escrow Agent harmless from and against all liabilities (including
reasonable attorneys’ fees, expenses and disbursements) incurred in connection
with the performance of Escrow Agent’s duties hereunder, except with respect to
actions or omissions taken or made by Escrow Agent in bad faith, in disregard of
this Agreement or involving negligence on the part of Escrow Agent. Escrow Agent
has executed this Agreement in the place indicated on the signature page hereof
in order to confirm that Escrow Agent has received and shall hold the Earnest
Money in escrow, and shall disburse the Earnest Money pursuant to the provisions
of this Section 8.
9.    Default
(a)    In the event that Seller is ready, willing and able to close in
accordance with the terms and provisions hereof, and Buyer defaults in any of
its obligations undertaken in this Agreement, Seller shall be entitled to, as
its sole and exclusive remedy to either: (i) if Buyer is willing to proceed to
Closing, waive such default and proceed to Closing in accordance with the terms
and provisions hereof; or (ii) declare this Agreement to be terminated, and
Seller shall be entitled to immediately receive all of the Earnest Money as
liquidated damages as and for Seller’s sole remedy. Upon such termination,
neither Buyer nor Seller shall have any further rights, obligations or
liabilities hereunder, except as otherwise expressly provided herein. Seller and
Buyer agree that (a) actual damages due to Buyer’s default hereunder would be
difficult and inconvenient to ascertain and that such amount is not a penalty
and is fair and reasonable in light of all relevant circumstances, (b) the
amount specified as liquidated damages is not disproportionate to the damages
that would be suffered and the costs that would be incurred by Seller as a
result of having withdrawn the Property from the market, and (c) Buyer desires
to limit its liability under this Agreement to the amount of the Earnest Money
paid in the event Buyer fails to complete Closing. Seller hereby waives any
right to recover the balance of the Purchase Price, or any part thereof, and the
right to pursue any other remedy permitted at law or



--------------------------------------------------------------------------------



in equity against Buyer. In no event under this Section or otherwise shall Buyer
be liable to Seller for any punitive, speculative or consequential damages.
(b)    In the event that Buyer is ready, willing and able to close in accordance
with the terms and provisions hereof, and Seller defaults in any of its
obligations undertaken in this Agreement, or in the event of the failure of a
condition precedent set forth in Section 13 of this Agreement, with respect to
the Property, Buyer may, as its sole and exclusive remedy, either: (i) waive any
unsatisfied conditions and proceed to Closing in accordance with the terms and
provisions hereof; (ii) terminate this Agreement by delivering written notice
thereof to Seller no later than Closing, upon which termination the Earnest
Money shall be refunded to Buyer, Seller shall pay to Buyer all of the
out-of-pocket costs and expenses incurred by Buyer in connection with this
Agreement, but not to exceed $15,000, which return and payment shall operate to
terminate this Agreement and release Seller and Buyer from any and all liability
hereunder, except those which are specifically stated herein to survive any
termination hereof; (iii) enforce specific performance of Seller’s obligations
hereunder; or (iv) by notice to Seller given on or before the Closing Date,
extend the Closing Date for a period of up to thirty (30) days (the “Closing
Extension Period”), and the “Closing Date” shall be moved to the last day of the
Closing Extension Period. If Buyer so extends the Closing Date, then Seller may,
but shall not be obligated to, cause said conditions to be satisfied during the
Closing Extension Period. If Seller does not cause said conditions to be
satisfied during the Closing Extension Period, then Buyer shall have the
remedies set forth in Section 9(b) (i) through (iii) above except that the term
“Closing” shall read “Extended Closing”.
Notwithstanding the foregoing, in the event of a willful or intentional default
of Seller hereunder, Buyer shall, in addition to the foregoing remedies, be
permitted to pursue any and all rights and remedies available to Buyer at law or
in equity; provided, however, in no event shall Seller be liable to Buyer for
any punitive, speculative or indirect consequential damages.
10.    Closing. The Closing shall consist of the execution and delivery of
documents by Seller and Buyer, as set forth below, and delivery by Buyer to
Seller of the Purchase Price in accordance with the terms of this Agreement.
Seller shall deliver to Escrow Agent for the benefit of Buyer at Closing the
following executed documents:
(a)    A Special Warranty Deed in the form attached hereto as Exhibit B;
(b)    An Assignment and Assumption of Lease and Security Deposits, in the form
attached hereto as Exhibit C;
(c)    A Bill of Sale for the personal property, if any, in the form attached
hereto as Exhibit D;
(d)    An Assignment of Contracts, Permits, Licenses and Warranties in the form
of Exhibit E;
(e)    An original Tenant Estoppel Certificate dated no earlier than 30 days
prior to the date of Closing. In addition, the business terms of the Tenant
Estoppel Certificate must be in accordance with and not contradict the Lease. If
the Lease and any amendments, bearing the original signatures of the landlord
and tenant thereunder have not been delivered to Buyer



--------------------------------------------------------------------------------



previously, a copy thereof confirming that the copy is true, correct and
complete shall be attached to the Tenant Estoppel;
(f)    An original Guarantor Estoppel Certificate dated no earlier than 30 days
prior to the date of Closing if obtained by Seller. A settlement statement
setting forth the Purchase Price, all prorations and other adjustments to be
made pursuant to the terms hereof, and the funds required for Closing as
contemplated hereunder;
(g)    All transfer tax statements, declarations and filings as may be necessary
or appropriate for purposes of recordation of the deed;
(h)    Good standing certificates and corporate resolutions or member or partner
consents, as applicable, and such other documents as reasonably requested by
Escrow Agent;
(i)    Originals of the warranties set forth on Exhibit I and any additional
warranties required by the Lease, re-issued at Seller’s expense, to Buyer or
Tenant, as requested by Buyer;
(j)    A certificate pursuant to Section 1445 of the Internal Revenue Code of
1986, as amended, or the regulations issued pursuant thereto, certifying the
non-foreign status of Seller;
(k)    An owner’s title affidavit as to mechanics’ liens and possession and
other matters in customary form reasonably acceptable to Buyer and Escrow Agent;
(l)    An original SNDA fully executed and notarized by Tenant, if requested by
Buyer and obtained by Seller. Letter to Tenant in form of Exhibit H attached
hereto;
(m)    Lease Renewal (as defined below); and
(n)    Such other instruments as are reasonably required by Escrow Agent to
close the escrow and consummate the purchase of the Property in accordance with
the terms hereof.
At Closing, Buyer shall instruct Escrow Agent to deliver the Earnest Money to
Seller which shall be applied to the Purchase Price, shall deliver the balance
of the Purchase Price to Seller, shall execute and deliver execution
counterparts of the closing documents referenced in clauses (b) and (g) above,
and such other documents as reasonably requested by Escrow Agent. Buyer shall
have the right to advance the Closing upon five (5) days prior written notice to
Seller; provided that all conditions precedent to both Buyer’s and Seller’s
respective obligations to proceed with Closing under this Agreement have been
satisfied (or, if there are conditions to a party’s obligation to proceed with
Closing that remain unsatisfied, such conditions have been waived by such
party). Buyer shall have a one time right to extend the Closing for up to
fifteen (15) business days upon written notice to Seller to be received by
Seller on or prior to the date scheduled for the Closing. If Buyer timely
exercises this right to extend, any document that Seller is obligated to provide
that is “time sensitive” does not need to be provided again by Seller. The
Closing shall be held through the mail by delivery of the closing documents to
the





--------------------------------------------------------------------------------



Escrow Agent on or prior to the Closing or such other place or manner as the
parties hereto may mutually agree.
11.    Representations by Seller. For the purpose of inducing Buyer to enter
into this Agreement and to consummate the sale and purchase of the Property in
accordance herewith, Seller makes the following representations and warranties
to Buyer as of the date hereof and as of the Closing Date:
(a)    Seller is duly organized (or formed), validly existing and in good
standing under the laws of its state of organization, and to the extent required
by law, the State in which the Property is located. Seller has the power and
authority to execute and deliver this Agreement and all closing documents to be
executed by Seller, and to perform all of Seller’s obligations hereunder and
thereunder. Neither the execution and delivery of this Agreement and all closing
documents to be executed by Seller, nor the performance of the obligations of
Seller hereunder or thereunder will result in the violation of any law or any
provision of the organizational documents of Seller or will conflict with any
order or decree of any court or governmental instrumentality of any nature by
which Seller is bound;
(b)    Seller has not received any written notice of any current or pending
litigation, condemnation proceeding or tax appeals affecting Seller or the
Property and Seller does not have any knowledge of any pending litigation or tax
appeals against Seller or the Property; Seller has not initiated, nor is Seller
participating in, any action for a change or modification in the current
subdivision, site plan, zoning or other land use permits for the Property;
(c)    Seller has not entered into any contracts, subcontracts or agreements
affecting the Property which will be binding upon Buyer after the Closing other
than the Lease;
(d)    Except for violations cured or remedied on or before the date hereof,
Seller has not received any written notice from (or delivered any notice to) any
governmental authority regarding any violation of any law applicable to the
Property and Seller does not have knowledge of any such violations;
(e)    Seller has fee simple title to the Property free and clear of all liens
and encumbrances except for Permitted Exceptions and Seller is the sole owner of
the entire lessor’s interest in the Lease. The Property constitutes one or more
separate tax parcels for purposes of ad valorem taxation;
(f)    With respect to the Lease: (i) the Lease forwarded to Buyer under Section
6(b) is a true, correct and complete copy of the Lease; (ii) the Lease is in
full force and effect and there is no default thereunder; (iii) no brokerage or
leasing commissions or other compensation is or will be due or payable to any
person, firm, corporation or other entity with respect to or on account of the
current term of the Lease or any extension or renewal thereof; (iv) Seller has
no outstanding obligation to provide Tenant with an allowance to construct, or
to construct at its own expense, any tenant improvements; (iv) Tenant has
delivered Seller a Lease Renewal dated July 17, 2012 (the "Lease Renewal"), a
copy of which is attached as Exhibit I, pursuant to which Tenant exercised a
five (5) year renewal option to commence on February 1, 2020 and



--------------------------------------------------------------------------------



expire on January 31, 2025, upon the same terms, covenants and conditions
contained in the Lease, except that minimum monthly rent shall be $20,106.56 per
month from August 1, 2012 through January 31, 2025. Seller agrees to execute the
Lease Renewal at Closing; and (v) the total scheduled annual base rent (the
“Annual Net Rent”) for the current term of the Lease will be $241,278.72, upon
the full execution of the Lease Renewal;
(g)    There are no occupancy rights, leases or tenancies affecting the Property
other than the Lease. Neither this Agreement nor the consummation of the
transactions contemplated hereby is subject to any first right of refusal or
other purchase right in favor of any other person or entity; and apart from this
Agreement, Seller has not entered into any written agreements for the purchase
or sale of the Property, or any interest therein which has not been terminated;
(h)    The transactions contemplated hereby either (i) will not constitute a
sale of all or substantially all the assets of Seller, or (ii) if such
transaction does constitute a sale of all or substantially all the assets of any
Seller, Seller shall provide to Buyer at Closing an excise tax lien waiver or
such other reasonably obtainable instruments evidencing compliance with laws or
payment of taxes to the extent required by the law of the relevant state, or an
indemnification from a party reasonably acceptable to Buyer for any resulting
liability with respect to the period prior to the Closing; and
(i)    To Seller’s knowledge, except as set forth in the environmental reports
previously delivered by Seller to Buyer, no hazardous substances have been
generated, stored, released, or disposed of on or about the Property in
violation of any law, rule or regulation applicable to the Property which
regulates or controls matters relating to the environment or public health or
safety (collectively, “Environmental Laws”). Seller has not received any written
notice from (nor delivered any notice to) any federal, state, county, municipal
or other governmental department, agency or authority concerning any petroleum
product or other hazardous substance discharge or seepage. For purposes of this
Subsection, “hazardous substances” shall mean any substance or material which is
defined or deemed to be hazardous or toxic pursuant to any Environmental Laws.
To Seller’s knowledge, there are no underground storage tanks located on the
Property.
The representations and warranties of Seller shall survive Closing for a period
of one (1) year.
12.    Representations by Buyer. Buyer represents and warrants to, and covenants
with, Seller as follows:
(a)    Buyer is duly formed, validly existing and in good standing under the
laws of Delaware, is authorized to consummate the transaction set forth herein
and fulfill all of its obligations hereunder and under all closing documents to
be executed by Buyer, and has all necessary power to execute and deliver this
Agreement and all closing documents to be executed by Buyer, and to perform all
of Buyer’s obligations hereunder and thereunder. This Agreement and all closing
documents to be executed by Buyer have been duly authorized by all requisite
corporate or other required action on the part of Buyer and are the valid and
legally binding obligation of Buyer, enforceable in accordance with their
respective terms. Neither the



--------------------------------------------------------------------------------



execution and delivery of this Agreement and all closing documents to be
executed by Buyer, nor the performance of the obligations of Buyer hereunder or
thereunder will result in the violation of any law or any provision of the
organizational documents of Buyer or will conflict with any order or decree of
any court or governmental instrumentality of any nature by which Buyer is bound.
The representations and warranties of Buyer shall survive Closing for a period
of one (1) year.
13.    Conditions Precedent to Buyer’s Obligations. Buyer’s obligation to pay
the Purchase Price, and to accept title to the Property, shall be subject to
compliance by Seller with the following conditions precedent on and as of the
date of Closing:
(a)    Seller shall deliver to Buyer on or before the Closing the items set
forth in Section 10 above;
(b)    Buyer shall have received a valid and permanent final certificate of
occupancy (or the equivalent thereof) for the Property which shall not contain
any contingencies or require any additional work to be completed;
(c)    Tenant shall be in possession of the premises demised under the Lease,
open for business to the public and paying full and unabated rent under the
Leases and Tenant shall not have assigned or sublet the Property;
(d)    The representations and warranties of Seller contained in this Agreement
shall have been true when made and shall be true in all material respects at and
as of the date of Closing as if such representations and warranties were made at
and as of the Closing, and Seller shall have performed and complied in all
material respects with all covenants, agreements and conditions required by this
Agreement to be performed or complied with by Seller prior to or at the Closing;
and
(e)    Seller shall have made all contributions, payments and/or reimbursements
and completed any and all work required by any governmental authority in
connection with the construction and development of the Property, including,
without limitation, as required by any variance or site plan approval.
In the event that the foregoing conditions precedent have not been satisfied as
of Closing, each of Seller and Buyer shall have the right to extend the Closing
Date for up to thirty (30) days. In the event that neither Seller nor Buyer
extends the Closing Date or Seller or Buyer extends the Closing Date but the
foregoing conditions precedent have not been satisfied by the extended Closing
Date, Buyer shall have the rights and remedies set forth in Section 9(b) of this
Agreement.
14.    Conditions Precedent to Seller’s Obligations. Seller’s obligation to
deliver title to the Property shall be subject to compliance by Buyer with the
following conditions precedent on and as of the date of Closing:





--------------------------------------------------------------------------------



(a)    Buyer shall deliver to Escrow Agent on the Closing Date the remainder of
the Purchase Price, subject to adjustment of such amount pursuant to Section 2
hereof; and
(b)    The representations and warranties of Buyer contained in this Agreement
shall have been true when made and shall be true in all material respects at and
as of the date of Closing as if such representations and warranties were made at
and as of the Closing, and Buyer shall have performed and complied in all
material respects with all covenants, agreements and conditions required by this
Agreement to be performed or complied with by Buyer prior to or at the Closing.
15.    Notices. Unless otherwise provided herein, all notices and other
communications which may be or are required to be given or made by any party to
the other in connection herewith shall be in writing and shall be deemed to have
been properly given and received on the date: (i) delivered by facsimile
transmission or by electronic mail (e.g. email), (ii) delivered in person, (iii)
deposited in the United States mail, registered or certified, return receipt
requested, or (iv) deposited with a nationally recognized overnight courier, to
the addresses set out in Section 1, or at such other addresses as specified by
written notice delivered in accordance herewith. Notwithstanding the foregoing,
Seller and Buyer agree that notice may be given on behalf of each party by the
counsel for each party and notice by such counsel in accordance with this
Section 15 shall constitute notice under this Agreement.
16.    Seller Covenants. Seller agrees that it: (a) shall continue to operate
and manage the Property in the same manner in which Seller has previously
operated and managed the Property; (b) shall, subject to Section 7 hereof and
subject to reasonable wear and tear, maintain the Property in the same (or
better) condition as exists on the date hereof to the extent required under the
Lease; and (c) shall not, without Buyer’s prior written consent, which, after
the expiration of the Due Diligence Period may be withheld in Buyer’s sole
discretion: (i) amend the Lease in any manner, nor enter into any new lease,
license agreement or other occupancy agreement with respect to the Property;
(ii) consent to an assignment of the Lease or a sublease of the premises demised
thereunder or a termination or surrender thereof; (iii) terminate the Lease nor
release any guarantor of or security for the Lease unless required by the
express terms of the Lease; and/or (iv) cause, permit or consent to an
alteration of the premises demised thereunder (unless such consent is
non-discretionary). Seller shall promptly inform Buyer in writing of any
material event adversely affecting the ownership, use, occupancy or maintenance
of the Property, whether insured or not.
17.    Performance on Business Days. A "business day" is a day which is not a
Saturday, Sunday or legal holiday recognized by the Federal Government.
Furthermore, if any date upon which or by which action is required under this
Agreement is not a business day, then the date for such action shall be extended
to the first day that is after such date and is a business day.
18.    Entire Agreement. This Agreement constitutes the sole and entire
agreement among the parties hereto and no modification of this Agreement shall
be binding unless in writing and signed by all parties hereto. No prior
agreement or understanding pertaining to the subject matter hereof (including,
without limitation, any letter of intent executed prior to this Agreement) shall
be valid or of any force or effect from and after the date hereof.



--------------------------------------------------------------------------------



19.    Severability. If any provision of this Agreement, or the application
thereof to any person or circumstance, shall be invalid or unenforceable, at any
time or to any extent, then the remainder of this Agreement, or the application
of such provision to persons or circumstances other than those as to which it is
invalid or unenforceable, shall not be affected thereby. Each provision of this
Agreement shall be valid and enforced to the fullest extent permitted by law
20.    No Representations or Warranties. Buyer hereby acknowledges, understands
and agrees that it has an opportunity to inspect the Property as set forth in
Section 6 herein, and except as set forth in this Agreement, the Property shall
be conveyed at Closing to Buyer in “as-is” condition with no representation or
warranties whatsoever. Except as expressly set forth in this Agreement, Buyer
has not relied and will not rely on, and Seller has not made and is not liable
for or bound by, any express or implied warranties, guarantees, statements,
representations or information pertaining to the Property or relating thereto
(including specifically, without limitation, the Due Diligence Materials) made
or furnished by Seller, or any property manager, real estate broker, agent or
third party representing or purporting to represent Seller, to whomever made or
given, directly or indirectly, orally or in writing. Buyer represents that it is
a knowledgeable, experienced and sophisticated purchaser of real estate and
that, except as expressly set forth in this Agreement, it is relying solely on
its own expertise and that of Buyer’s consultants in purchasing the Property and
shall make an independent verification of the accuracy of any documents and
information provided by Seller. Buyer will conduct such inspections and
investigations of the Property as Buyer deems necessary, including, but not
limited to, the physical and environmental conditions thereof, and shall rely
upon same. By failing to terminate this Agreement prior to the expiration of the
Due Diligence Period, Buyer acknowledges that Seller has afforded Buyer a full
opportunity to conduct such investigations of the Property as Buyer deemed
necessary to satisfy itself as to the condition of the Property and the
existence or non-existence or curative action to be taken with respect to any
hazardous substances on or discharged from the Property, and will rely solely
upon same and not upon any information provided by or on behalf of Seller or its
agents or employees with respect thereto, other than such representations,
warranties and covenants of Seller as are expressly set forth in this Agreement.
Upon Closing, Buyer shall assume the risk that adverse matters, including, but
not limited to, adverse physical or construction defects or adverse
environmental, health or safety conditions, may not have been revealed by
Buyer’s inspections and investigations.
21.    Applicable Law. This Agreement shall be construed under the laws of the
State or Commonwealth in which the Property is located, without giving effect to
any state's conflict of laws principles.
22.    Tax-Deferred Exchange. Buyer and Seller respectively acknowledge that the
purchase and sale of the Property contemplated hereby may be part of a separate
exchange (an “Exchange”) being made by each party pursuant to Section 1031 of
the Internal Revenue Code of 1986, as amended, and the regulations promulgated
with respect thereto. In the event that either party (the “Exchanging Party”)
desires to effectuate such an exchange, then the other party (the
“Non-Exchanging Party”) agrees to cooperate fully with the Exchanging Party in
order that the Exchanging Party may effectuate such an exchange; provided,
however, that with respect to such Exchange (a) all additional costs, fees and
expenses related thereto shall be the sole responsibility of, and borne by, the
Exchanging Party; (b) the Non-Exchanging Party shall incur



--------------------------------------------------------------------------------



no additional liability as a result of such exchange; (c) the contemplated
exchange shall not delay any of the time periods or other obligations of the
Exchanging Party hereby, and without limiting the foregoing, the scheduled date
for Closing shall not be delayed or adversely affected by reason of the
Exchange; (d) the accomplishment of the Exchange shall not be a condition
precedent or condition subsequent to the Exchanging Party's obligations under
the Agreement; and (e) the Non-Exchanging Party shall not be required to hold
title to any land other than the Property for purposes of the Exchange. The
Exchanging Party agrees to defend, indemnify and hold the Non-Exchanging Party
harmless from any and all liability, damage or cost, including, without
limitation, reasonable attorney's fees that may result from Non-Exchanging
Party's cooperation with the Exchange. The Non-Exchanging Party shall not, by
reason of the Exchange, (i) have its rights under this Agreement, including,
without limitation, any representations, warranties and covenants made by the
Exchanging Party in this Agreement (including but not limited to any warranties
of title, which, if Seller is the Exchanging Party, shall remain warranties of
Seller), or in any of the closing documents (including but not limited to any
warranties of title, which, if Seller is the Exchanging Party, shall remain
warranties of Seller) contemplated hereby, adversely affected or diminished in
any manner, or (ii) be responsible for compliance with or deemed to have
warranted to the Exchanging Party that the Exchange complies with Section 1031
of the Code.
23.    Broker’s Commissions. Buyer and Seller each hereby represent that, except
for the Broker listed herein, there are no other brokers involved or that have a
right to proceeds in this transaction. Seller shall be responsible for payment
of commissions to the Broker pursuant to a separate written agreement executed
by Seller. Seller and Buyer each hereby agree to indemnify and hold the other
harmless from all loss, cost, damage or expense (including reasonable attorneys'
fees at both trial and appellate levels) incurred by the other as a result of
any claim arising out of the acts of the indemnifying party (or others on its
behalf) for a commission, finder's fee or similar compensation made by any
broker, finder or any party who claims to have dealt with such party (except
that Buyer shall have no obligations hereunder with respect to any claim by
Broker). The representations, warranties and indemnity obligations contained in
this section shall survive the Closing or the earlier termination of this
Agreement.
24.    Assignment. Buyer may not assign its rights under this Agreement without
Seller's prior written consent which shall not be unreasonably withheld.. The
notice address for the Approved Assignee is 106 York Road, Jenkintown, PA 19046.
25.    Attorneys’ Fees. In any action between Buyer and Seller as a result of
failure to perform or a default under this Agreement, the prevailing party shall
be entitled to recover from the other party, and the other party shall pay to
the prevailing party, the prevailing party’s attorneys’ fees and disbursements
and court costs incurred in such action through trial and all appellate levels
and in any bankruptcy proceedings.
26.    Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement, and shall become a
binding agreement when one or more counterparts have been signed by each of the
parties and delivered to the other party. Signatures on this Agreement which are
transmitted by electronically shall be valid for all purposes, however any party
shall deliver an original signature on this Agreement to the other party upon
request.



--------------------------------------------------------------------------------



27.    Anti-Terrorism. Neither Buyer or Seller, nor any of their affiliates, are
in violation of any Anti-Terrorism Law (as hereinafter defined) or engages in or
conspires to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Anti-Terrorism Law. “Anti-Terrorism Laws” shall mean any laws
relating to terrorism or money laundering, including: Executive Order No. 13224;
the Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56, as the same has
been, or may hereafter be, renewed, extended, amended or replaced; the
applicable laws comprising or implementing the Bank Secrecy Act; and the
applicable laws administered by the United States Treasury Department’s Office
of Foreign Asset Control (as any of the foregoing may from time to time be
amended, renewed, extended, or replaced).
28.    Time of Essence. Time shall be of the essence for the performance of all
obligations of Seller and Buyer under this Agreement.
29.    No Recording. Neither this Agreement nor any notice or memorandum thereof
shall be recorded in the Public Records of the County in which the Property is
located.


[SIGNATURES APPEAR ON THE FOLLOWING PAGES]









--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.


BUYER:                    SELLER:
ARC CVNCTPA001, LLC, a Delaware    1803 WILMINGTON ROAD COMPANY, LLC, a
limited liability company            Pennsylvania limited liability company
By:    /s/ Edward M. Weil, Jr.            By: /s/ Roger Miller                
Name:     Edward M. Weil, Jr.            Name: Roger Miller                
Title: President
Title: President, Palm Beach Development and Sales Corp. Manager

Date:     09/04/2012                Date:     08/31/2012                


THE UNDERSIGNED HEREBY ACKNOWLEDGES AND AGREES TO BE BOUND BY THE TERMS OF THIS
AGREEMENT RELATING TO ESCROW AGENT AND THE DEPOSIT.
ESCROW AGENT:
CHICAGO TITLE INSURANCE COMPANY
                        
By:                         
Name:                        
Title:                         
Date:                          













--------------------------------------------------------------------------------






EXHIBITS
Exhibit A    -    Real Property
Exhibit B    -    Form of Special Warranty Deed
Exhibit C    -    Form of Assignment and Assumption of Lease
Exhibit D    -    Form of Bill of Sale
Exhibit E    -    Form of Assignment of Contracts, Permits, Licenses and
Warranties
Exhibit F    -    Form of Tenant Estoppel
Exhibit G    -    Intentionally Deleted
Exhibit H    -    Form of Tenant Notice
Exhibit I    -    Lease Renewal













--------------------------------------------------------------------------------






EXHIBIT A
LEGAL DESCRIPTION OF PROPERTY













--------------------------------------------------------------------------------






EXHIBIT B
FORM OF SPECIAL WARRANTY DEED
[Subject to Local Counsel Review]
This document prepared by:
(and return to :)
___________________________
___________________________
___________________________
___________________________




Tax Parcel No. ______________________________
SPECIAL WARRANTY DEED
THIS INDENTURE, made on the _____ day of ______________, 2012, by and between
___________________________________, a ___________________________ ("Grantor"),
and ________________________________________, a ______________, whose address is
________________________________ ("Grantee")
W I T N E S S E T H:
THAT Grantor, in consideration of the sum of Ten Dollars ($10.00) and other good
and valuable consideration, the receipt of which is hereby acknowledged, does by
these presents, sell and convey unto the said Grantee, its successors and
assigns, the lots, tracts or parcels of land lying, being and situated in the
County of ____________, State of _____________, and more fully described on
Exhibit "A" attached hereto and incorporated herein by reference, together with
all buildings, facilities and other improvements, located thereon.
TO HAVE AND TO HOLD the premises aforesaid with all and singular, the rights,
easements, privileges, appurtenances and immunities thereto belonging or in any
wise appertaining unto the said Grantee and unto Grantee's successors and
assigns forever, the said Grantor hereby covenanting that Grantor will warrant
and defend the title to said premises unto the said Grantee and unto Grantee's
successors and assigns, against the lawful claims and demands of all persons
claiming under or through Grantor, but not otherwise.







B-1
ARC PSA CVS – New Castle, PA 8/28/2012

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Grantor has executed this Special Warranty Deed the day and
year first above written.
GRANTOR:
                                                


By:                         
                        Name:
                        Its:


[ACKNOWLEDGMENT]













--------------------------------------------------------------------------------






EXHIBIT C
FORM OF
ASSIGNMENT AND ASSUMPTION OF LEASE, GUARANTY AND SECURITY DEPOSIT
______________________________ ("Assignor"), in consideration of the sum of Ten
and No/100 Dollars ($10.00) in hand paid and other good and valuable
consideration, the receipt of which is hereby acknowledged, hereby assigns,
transfers, sets over and conveys to ______________________________ ("Assignee"),
all of Assignor's right, title and interest in and to that certain Lease dated
_________________________________, between Assignor and
_____________________________ (as amended from time to time, the “Lease”),
including any and all security deposits under the Lease. [together with all of
Assignor’s right, title and interest in and to that certain Guaranty of Lease
dated _________________________________, between Assignor and
_____________________________ (as amended from time to time, the “Guaranty”).]
Subject to the limitations set forth below, Assignor does hereby agree to
defend, indemnify and hold harmless Assignee from any liability, damages
(excluding speculative damages, consequential damages and lost profits), causes
of action, expenses and reasonable attorneys' fees incurred by Assignee by
reason of the failure of Assignor to have fulfilled, performed and discharged
all of the various commitments, obligations and liabilities of the lessor, or
landlord under and by virtue of the Lease prior to the date of this Assignment.
Subject to the limitations set forth below, Assignee does hereby agree to
defend, indemnify and hold harmless Assignor from any liability, damages
(excluding speculative damages, consequential damages and lost profits), causes
of action, expenses and reasonable attorneys' fees incurred by Assignor by
reason of the failure of Assignee to have fulfilled, performed and discharged
all of the various commitments, obligations and liabilities of the Landlord
under and by virtue of the Lease on and after the date of this Assignment.
IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment this
______ day of ______________, 2012, which Assignment is effective this date.
This Assignment may be executed in counterparts, which when taken together shall
be deemed one agreement.
ASSIGNOR:
_______________________________
By:                
 
Name:             
 
Title:          
ASSIGNEE:
_______________________________
By:                
 
Name:             
 
Title:          










--------------------------------------------------------------------------------






EXHIBIT D
FORM OF BILL OF SALE
For valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, ______________________________, a ___________________________,
having an address at ____________________________ (“Seller”), hereby bargains,
sells, conveys and transfers to ____________________________ (“Buyer”), a
_______________________________, all of Seller’s right, title and interest in
and to those certain items of personal and intangible property (including any
warranty made by third parties in connection with the same and the right to sue
on any claim for relief under such warranties (the “Personal Property”) located
at or held in connection with that certain real property located in the State of
__________________________, as more particularly described on Schedule A
attached hereto and made a part hereof (the "Real Property"), but expressly
excluding any such property owned by any tenant on the Real Property.
Seller has not made and does not make any express or implied warranty or
representation of any kind whatsoever with respect to the Personal Property,
including, without limitation, with respect to title, merchantability of the
Personal Property or its fitness for any particular purpose, the design or
condition of the Personal Property; the quality or capacity of the Personal
Property; workmanship or compliance of the Personal Property with the
requirements of any law, rule, specification or contract pertaining thereto;
patent infringement or latent defects. Buyer accepts the Personal Property on an
“as is, where is” basis.
IN WITNESS WHEREOF, Seller has caused this instrument to be executed and
delivered as of this ___ day of _______, 2012.
SELLER:
                                            
By:                         
Name:                         
Title:                         













--------------------------------------------------------------------------------






SCHEDULE A
TO BILL OF SALE
(Add legal description of Real Property]













--------------------------------------------------------------------------------






EXHIBIT E
FORM OF ASSIGNMENT OF CONTRACTS,
PERMITS, LICENSES AND WARRANTIES
THIS ASSIGNMENT, made as of the ___ day of ________, 2012, by _________________,
a __________________________ (“Assignor”), to _____________________________, a
__________________________________________(“Assignee”).
W I T N E S S E T H:
WHEREAS, by Agreement of Purchase and Sale (the “Purchase Agreement”) dated as
of ________, 2006, between Assignor and Assignee, Assignee has agreed to
purchase from Assignor as of the date hereof, and Assignor has agreed to sell to
Assignee, that certain property located at ________________________ (the
“Property”); and
WHEREAS, Assignor desires to assign to Assignee as of the date hereof all of
Assignor’s right, title and interest in contracts, permits, trademarks, licenses
and warranties held by Assignor in connection with the Property, including
without limitation any and all guaranties of leases relating to the Property, to
the extent assignable (collectively, the “Contracts”).
NOW THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Assignor hereby assigns, sets over and transfers unto Assignee to
have and to hold from and after the date hereof all of the right, title and
interest of Assignor in, to and under the Contracts. Assignor agrees without
additional consideration to execute and deliver to Assignee any and all
additional forms of assignment and other instruments and documents that may be
reasonably necessary or desirable to transfer or evidence the transfer to
Assignee of any of Assignor's right, title and interest to any of the Contracts.
This Assignment shall be governed by the laws of the State of _____________,
applicable to agreements made and to be performed entirely within said State.
IN WITNESS WHEREOF, Assignor has duly executed this Assignment as of the date
first above written.
ASSIGNOR:




                        
a                         


By:                         
Name:                         
Title:                         



--------------------------------------------------------------------------------






EXHIBIT F
TENANT ESTOPPEL CERTIFICATE
THIS TENANT ESTOPPEL CERTIFICATE ("Certificate") is made and entered into as of
this day of , 2012 by White Cross Stores, Inc. No.14, having an address of c/o
CVS Pharmacy, Inc., One CVS Drive, Woonsocket, Rhode Island 02895, ATTN:
Property Administration ("Tenant"). Tenant is the tenant under a Lease dated ,
1998 as assigned, modified, supplemented or amended by the documents listed on
Exhibit A hereto (herein collectively referred to as the "Lease"); and whereby
1803 Wilmington Road Company, Inc., ("Landlord') is the Landlord under said
Lease, and Tenant leases certain real estate (the "Demised Premises") located at
1803 Wilmington Road, New Castle, PA, and more particularly described in the
Lease.
The undersigned does hereby certify to Landlord, ARC CVNCTPA001, LLC, and its
Lender, successors and assigns, to the best of its knowledge, information and
belief, as of the date hereof, the following:
1.Tenant is in possession of the Demised Premises under the terms of the Lease.
2.The Lease is in full force and effect, has not been modified other than as
indicated above, and constitutes the complete agreement between Landlord and
Tenant with respect to the leasing of the Demised Premises.
3.The term of the Lease commenced on May 11, 1998, and will expire on
__________________________. Tenant has ____ options of five (5) years each to
extend the term of the Lease.
4.As of the date of this Certificate, all rents, charges and other payments due
Landlord under the Lease have been paid, as set forth in the lease, and Tenant
has not prepaid any rent or other charges under the Lease for more than thirty
(30) days in advance unless specifically required by the terms of the Lease.
Tenant is current in the payment of all fixed rent and other charges due to be
paid under the Lease for the period ending ______________________, 2012.
5.    Except as provided in the Lease, Tenant has no claim, counterclaims,
defenses or set-offs against Landlord arising from the Lease,
nor is Tenant entitled to any concession, rebate, allowance or free rent,





--------------------------------------------------------------------------------




6.The Tenant has no notice or knowledge of any prior assignment, hypothecation
or pledge of the rent due under the Lease, except for
_____________________________________.
7.Neither Tenant nor Landlord is in default under any terms of the Lease, nor
has any event occurred which with the passage of time, after notice, if any
required by the Lease, would become an event of default under the Lease.
8.Notices to Tenant should be sent to:


White Cross Stores, Inc. (CVS # )
c/o CVS Pharmacy, Inc.
One CVS Drive
Woonsocket, Rhode Island 02895
ATTN: Property Administration Department
or such other address as Tenant may hereafter specify by written notice to
Landlord.
IN WITNESS WHEREOF, the undersigned has caused this Certificate to be duly
executed as of the day and year first above written.


WITNESS:    TENANT:








--------------------------------------------------------------------------------












--------------------------------------------------------------------------------






EXHIBIT G
INTENTIONALLY DELETED











--------------------------------------------------------------------------------






EXHIBIT H
FORM OF NOTICE TO TENANT
TO:    [Tenant]


Re:    Notice of Change of Ownership of ______________________________
Ladies and Gentlemen:
YOU ARE HEREBY NOTIFIED AS FOLLOWS:
That as of the date hereof, the undersigned has transferred, sold, assigned, and
conveyed all of its right, title and interest in and to the above-described
property, (the “Property”) to [INSERT NAME OF BUYER] (the “New Owner”) and
assigned to New Owner, all of the undersigned’s right, title and interest under
that certain Lease, dated _________, between ________as tenant and
____________as landlord (the “Lease”), together with any security deposits or
letters of credit held thereunder.
Accordingly, New Owner is the landlord under the Lease and future notices and
correspondence with respect to your leased premises at the Property should be
made to the New Owner at the following address:
                        
                        
                        
You will receive a separate notification from New Owner regarding the new
address for the payment of rent. In addition, to the extent required by the
Lease, please amend all insurance policies you are required to maintain pursuant
to the Lease to name New Owner as an additional insured thereunder and promptly
provide New Owner with evidence thereof.
Very truly yours,
[PRIOR LANDLORD)




By:                     
Name:                     
Title:                     











--------------------------------------------------------------------------------






EXHIBIT I
LEASE RENEWAL









